Title: To George Washington from Christopher Gist, 1 November 1755
From: Gist, Christopher
To: Washington, George



My Dear Friend
Philadelphia Novr 1st 1755

I have taken all the pains in My Power to find the true Intents of the Indians. Monnacatootha is return’d from the Six Nations, but is not yet come from Shamokin. but I understand he and the Other chiefs will On Sunday or Monday be at John Harrises Ferry where I intend god willing to Meet them. but I am to go to Conrad Wiser and get all he knows; I have the governors Letters to him on that Head. so I Shall be Able to give you All the Intelligence that can possiblly be got. The Governor Morris Last Night Offer’d Me a Capts. Commissn in this province not Knowing I had one under you. I fi⟨nd⟩ By that they Intend to do Somthing in Arnest ⟨mutilated⟩ the Two Lower County’s have Pass’d the Militia Law ⟨mutilated⟩ Offers £2000 the governor has wrote you by Express—I will be with you or Send an Express when I am Rightly Certain of the Indians Intentions pray Excuse hast Sir yr Most Hume Servt

Christr Gist

